The Supreme Court affirmed the decision of the Court below on February 5th, 1877, in the following opinion:
Per Curiam.
Conceding for the purposes of this case that the Acts of 6th of January and 1st of April, 1864, Purdon’s Digest, 1289, pi. 132, 133, 134 and 135, and the practice under them, authorize the same jury to assess the damages caused by the opening of a State road, claimed by all the owners of property on the route of the road, and to assess the benefits under one petition, and in the same manner as is practised in regard to laid-out streets in the city, yet we *427know of no law or rule that will authorize the jury to decide a dispute of title between owners claiming the same piece of property. The Court alone can do this in some formal manner. On the facts as presented in the report we are not able to discover' that any substantial error was committed.
Proceedings affirmed.